Citation Nr: 0415659	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  04-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to a separate disability evaluation of 10 
percent for tinnitus of each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1942 
to October 1945.
The claims file contains a report of a rating decision 
dated May 10, 2000 wherein entitlement to service 
connection for tinnitus with the assignment of a 10 
percent evaluation effective December 30, 1998 was 
granted.  

The current appeal to the Board of Veterans' Appeals 
(Board) arose from a January 30, 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  The RO denied entitlement to 
a separate 10 percent evaluation for each ear for 
tinnitus.

The RO construed the representative's January 2003 
correspondence as a claim for increase, wherein the claim 
was made that the veteran should receive a separate 
evaluation of 10 percent for tinnitus of each ear.

In June 2004 the Board granted the veteran's motion to 
advance his appeal on the Board's docket.

FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
evaluation allowed for his tinnitus pursuant to the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).

2.  VA's Office of the General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned pursuant to Diagnostic Code 6260 or any other 
diagnostic code.

CONCLUSION OF LAW

The veteran's claim for separate 10 percent disability 
evaluations for each ear pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) for his 
bilateral tinnitus is denied as a matter of law.  
38 U.S.C.A. §§ 1155, 5107, 5103, 5103A, 5107A, 7104(c) 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.87, Diagnostic 
Code 6260 (2002) and as amended at 68 Fed. Reg. 25823, May 
14, 2003; Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The rating schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability 
is necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.2, 4.41, the regulations do not give past 
medical reports precedence over current findings where 
such current findings are adequate and relevant to the 
rating issue.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 117 (1999). 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Tinnitus, recurrent 10 percent.  Note (1): A separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  



Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to other people 
and has a definable cause that may or may not be 
pathologic) under this diagnostic code, but evaluate it as 
part of any underlying condition causing it.  38 C.F.R. 
§ 4.87 (2003), as amended at 68 Fed. Reg. 25823, May 14, 
2003.

Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as 
amended as of that date, authorized a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not 
be assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-03.

The Board shall be bound in its decisions by the 
regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  

The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2003).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003). 


Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.103(a) (2003).  The recent 
changes in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).   


VA has published implementing regulations now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  The VCAA would be clearly applicable to 
this pending claim if the effective date of the new law 
were the sole consideration.  However, though seemly 
ubiquitous in its application, this case presents one of 
the judicially recognized exceptions.  

Here the extant law regarding compensation for tinnitus 
controls the appellant's situation and no amount of 
assistance or additional notice from VA will change the 
outcome.  See generally, Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) (holding that statutory interpretation 
questions not affected by enactment of VCAA).  See also 
Kane v. Principi, 17 Vet. App. 103 (2003) (extending 
nonapplication to regulatory interpretation questions).  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Regarding argument referencing the VCAA, the Board directs 
the representative's attention to VAOPGCPREC 2-04 wherein 
the VA General Counsel concluded that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information 
or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of 
DC 6260 as interpreted by a precedent opinion of the 
General Counsel that is binding on all Department 
officials and employees.

Turning to the merits of the claim, this matter turns on 
the application of law, as the facts are not in dispute.  
Basically, the 10 percent evaluation resulted from the RO 
rating decision in May 2000 that represented the initial 
rating from the grant of service connection.  

The VA examiner in early 2000 noted the veteran complained 
of bilateral tinnitus.  The subsequently filed claim for 
increase was based upon a claim for a separate evaluation 
of 10 percent for each ear.  

The rating the veteran currently receives is the maximum 
schedular evaluation for unilateral or bilateral tinnitus 
and the statement of the case explained, in essence, that 
the grant of service connection and the 10 percent 
evaluation recognized a bilateral disorder.

The argument for a higher rating as reflected in the 
representative's presentations is grounded generally in 
the holding in Wanner v. Principi, 17 Vet. App. 4 (2003) 
and its interpretation of the regulations, specifically 
section 4.25(b) and the applicable diagnostic code in the 
rating schedule.  

The Board will rely on the reasoning the VA General 
Counsel provided in the precedent opinion, VAOPGCPREC 2-03 
as it disposes of the claim grounded on an increased 
schedular evaluation and responds adequately to the 
various legal arguments made on appeal.  

Therein the VA General Counsel explained that neither the 
prior nor the amended regulation contained any language 
suggesting that a separate tinnitus rating could be 
awarded for each ear, nor does any other rating schedule 
provision in effect prior to or after 1999 suggest that 
such separate ratings may be awarded.  

For example, 38 C.F.R. § 4.124a, Diagnostic Code 8046, has 
long provided that, for purposes of rating cerebral 
arteriosclerosis, "[p]urely subjective complaints such as 
headache, dizziness, tinnitus, insomnia and irritability . 
. . will be rated 10 percent and no more under diagnostic 
code 9305."  In such cases, the condition of tinnitus is 
taken into account as a rating factor which may give rise 
to a maximum 10% disability rating without regard to 
whether the condition is unilateral or bilateral in 
nature.  

The VA General Counsel found that the final amended rule 
published in May 2003 pointed out that the intended effect 
of this action is to codify current standard VA practice 
by stating that recurrent tinnitus will be assigned only a 
single 10-percent evaluation whether it is perceived in 
one ear, both ears, or somewhere in the head.  As was 
stated in the notice of proposed rulemaking, the amendment 
involved no substantive change and was consistent with 
current practice.  

Thus, the amendment restated in more explicit terms the 
rule reflected in prior VA regulations that only a single 
10% rating for tinnitus is authorized regardless of 
whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  

The VA General Counsel explained that the 1999 amendment 
did not reflect any change in view as to the nature of 
tinnitus itself.  Thus, the most recent amendment DC 6260 
in 2003 definitively stating that only a single 10% 
disability rating is authorized for tinnitus merely 
restates the law as it existed both prior to and after the 
1999 amendment.  

Accordingly, the rule that only a single 10% disability 
rating is authorized for tinnitus regardless of whether 
the tinnitus is perceived as unilateral, bilateral, or in 
the head is for application in cases arising both before 
and after the 1999 amendment.  This opinion implicitly 
considered the application of section 4.25(b).  

In addition, the Board observes that legal precedent 
supports this construction of the rating scheme.  See 
Cromley v. Brown, 7 Vet. App. 376, 378 (1995) where a 
claimant with bilateral tinnitus sought an increased 
rating, the United States Court of Appeals for Veterans 
Claims (CAVC) observed, "the appellant is already rated at 
10%, the highest level possible under the regulations for 
tinnitus".  

Thus, there is no basis for a higher award under the 
rating schedule.  Although the Board appreciates the 
argument on behalf of the appellant, the Board is bound by 
the precedent opinion of the VA General Counsel that 
addresses the matter at hand.  38 U.S.C.A. § 7104(c).


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the 
law or regulations.  Here the RO has provided the 
regulation but did not discuss its application in this 
case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  

The Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the VA Under Secretary for Benefits or the Director of the 
VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture 
to be unusual or exceptional in nature as to warrant 
referral of his case to the Director or Under Secretary 
for review for consideration of extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided 
the applicable regulation but no argument has been 
expressed by the veteran for an extraschedular evaluation.  
Nor do the statements of his representative imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased compensation benefits 
for tinnitus.  Indeed, the argument has been directed 
solely to the interpretation of the schedular criteria.  

Thus, the Board finds that it is not material to the 
determination in this case.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  



ORDER

Entitlement to separate 10 percent disability evaluations 
for each ear pursuant to the provisions of 38 C.F.R. § , 
Diagnostic Code 6260 (2003), for the veteran's tinnitus is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section of 
the decision.  The Board may also choose to remand an issue or issues to 
the local VA office for additional development.   If the Board did this 
in your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand 
is not a final decision. The advice below on how to appeal a claim 
applies only to issues that were allowed, denied, or dismissed in the 
"Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable 
error with the Board, or a claim to reopen at the local VA office.  None 
of these things is mutually exclusive - you can do all five things at 
the same time if you wish.  However, if you file a Notice of Appeal with 
the Court and a motion with the Board at the same time, this may delay 
your case because of jurisdictional conflicts. If you file a Notice of 
Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United States 
Court of Appeals for Veterans Claims.  If you also want to file a motion 
for reconsideration or a motion to vacate, you will still have time to 
appeal to the Court.  As long as you file your motion(s) with the Board 
within 120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, 
it is your responsibility to make sure that your appeal to Court is 
filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other matters 
covered by the Court's rules directly from the Court. You can also get 
this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to 
the BVA stating why you believe that the BVA committed an obvious error 
of fact or law in this decision, or stating that new and material 
military service records have been discovered that apply to your appeal. 
If the BVA has decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA 
to vacate any part of this decision by writing a letter to the BVA 
stating why you believe you were denied due process of law during your 
appeal. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also file a 
motion to vacate any part of this decision on the basis that the Board 
allowed benefits based on false or fraudulent evidence.  Send this 
motion to the address above for the Director, Management and 
Administration, at the Board.  Remember, the Board places no time limit 
on filing a motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you must file 
your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the 
Board revise this decision if you believe that the decision is based on 
"clear and unmistakable error" (CUE).  Send this motion to the address 
above for the Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it must meet 
specific requirements, and the Board will not review a final decision on 
this basis more than once. You should carefully review the Board's Rules 
of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a 
qualified representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing 
a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen 
your claim by simply sending them a statement indicating that you want 
to reopen your claim.  However, to be successful in reopening your 
claim, you must submit new and material evidence to that office. See 38 
C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to 
prepare and present claims. You can find a listing of these 
organizations on the Internet at: www.va.gov/vso.  You can also choose 
to be represented by a private attorney or by an "agent." (An agent is a 
person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you with a 
state-by-state listing of persons admitted to practice before the Court 
who have indicated their availability to represent appellants.  This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a 
claim involving a home or small business VA loan under Chapter 37 of 
title 38, United States Code, attorneys or agents cannot charge you a 
fee or accept payment for services they provide before the date BVA 
makes a final decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then the 
attorney or agent is allowed to charge you a fee for representing you 
before VA in most situations.  An attorney can also charge you for 
representing you before the Court.  VA cannot pay fees of attorneys or 
agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or 
small business loan.  For more information, read section 5904, title 38, 
United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above for 
the Office of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



